ORDER

PER CURIAM.
Appellant Barry Leroy Johnson (“Johnson”) appeals from the decision of the Circuit Court of the City of St. Louis, the Honorable Dennis M. Schaumann presiding, after a jury found him guilty of one count of Domestic Assault in the Second Degree, Section 565.073 RSMo. (2000)1 and one count of Armed Criminal Action, Section 571.015. The trial court sentenced Johnson to concurrent terms of twelve years in prison.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).

. All statutory references are to RSMo. (2000), unless otherwise indicated.